Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 31, 2019

The Court of Appeals hereby passes the following order:

A19A2038. JOSE BALDERAS GARCIA v. THE STATE.

      In 2013, Jose Balderas Garcia pleaded guilty to two counts of child
molestation. In 2018, he filed a “Motion to Deport, Remove, and Expedite.” The
trial court dismissed the motion on February 6, 2019. On March 22, 2019, Garcia
filed a notice of appeal to this Court. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Garcia’s notice of appeal, filed
44 days after entry of the order he wishes to appeal, was untimely. Consequently –
and pretermitting whether a direct appeal otherwise would lie from that order – we
lack jurisdiction over this untimely appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/31/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.